DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-13, and 15-17 have been amended.
Claims 6 and 14 have been cancelled.
Claims 1-5, 7-13, and 15-17 have been examined.
The claim objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Information Disclosure Statement
The applicant's submission of the Information Disclosure Statement dated March 14, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Objections
Claim 8 is objected to because of the following informalities.
Claim 8 recites, at line 1, “The information processing apparatus.” This appears to be a typographical error. Applicant may have intended “The information processing circuit.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, at line 14, “the data write instructions output from the output circuit.” There is insufficient antecedent basis for this limitation in two instances. First, the claim recites that the output circuit outputs write control instructions but does not recite that the output circuit outputs data write instructions. Second, the claim recites that the write control instructions include a data write instruction, but not that the write control instructions include multiple data write instructions. There are several instances of “data write instructions” which all lack antecedent basis. For purposes of examination, this limitation is interpreted as though the claim introduced multiple data write instructions and that the same were output from the output circuit. Claims 2, 9 and 17 include similar language and are similarly rejected.
 Claims 2-5, 7, 8, 10-13, 15, and 16 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,006,291 by Rasmussen et al. (hereinafter referred to as “Rasmussen”) in view of US Publication No. 2014/0089599 by Okawara (previously cited by the Examiner and hereinafter referred to as “Okawara”). 
Regarding claim 1, Rasmussen discloses:
an information processing circuit comprising: an instruction obtaining circuit that sequentially obtains write control instructions including a data write instruction and an output waiting instruction that stops output of a subsequent instruction, wherein the output waiting instruction...triggers the stop of the output of the subsequent instruction (Rasmussen discloses, at col. 3, lines 10-29, a system having a master graphics accelerator that generates (sequentially obtains) data transfers, i.e., data write instructions, and requests for data transfer, i.e. write control instructions. As disclosed at col. 4, lines10-15, the master generates waitstates, which discloses output waiting instructions.); 
a first path and a second path having a lower transfer rate than that of the first path (Rasmussen discloses, at col. 2, line 64-col. 3, line 28, an AGP interconnect, which discloses a first path, and a PCI bus, which discloses a second path having a lower transfer rate than the first path, where both paths are coupled to access, i.e., write and read to and from, system memory.); 
an output circuit that sequentially outputs the write control instructions obtained by the instruction obtaining circuit to a memory via the first path or the second path (Rasmussen discloses, at col. 3, lines 18-28, an interface to the AGP and PCI interconnects.); 
a response receiving circuit that receives, from the memory, responses to the data write instructions output from the output circuit (Rasmussen discloses, at col. 4, lines 12-15, a signal (response) that indicates whether a target is ready to receive data, which discloses circuit to receive the signal.); and 
an output control circuit that selects one of the first path and the second path … and causes the output circuit to output the...data write instruction (Rasmussen discloses, at col. 3, lines 26-28, a memory controller that selects the AGP or PCI interconnect. As disclosed at col. 4, lines 1-5 and 10-19, memory transactions are based on memory addresses and involve transferring data (outputting the result).). 
Rasmussen does not explicitly disclose causing a flag to be set, determining whether to merge the data write instructions based on storage addresses of the data write instructions and the flag, and merging the data write instructions based on the determination.
However, in the same field of endeavor (e.g., memory writes) Okawara discloses: 
causing a flag to be set, determining whether to merge data write control instructions based on storage addresses of the data write instructions and the flag, and merging the data write instructions based on the determination (Okawara discloses, at ¶ [0032], ¶ [0042], and Figure 3, setting a stream wait flag based on an instruction and merging store instructions based on the flag and address of the instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Okawara’s write combining in order to improve performance by reducing the number of writes, which reduces power consumption. See Okawara, ¶ [0008].

Regarding claim 2, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the output control circuit selects the first path when there is no data write instruction that is output from the output circuit and when a response to the output data write instruction is not received by the response receiving circuit (Rasmussen discloses, at col. 7, lines 4-6, processing an AGP request (first path) when the bus is available, which discloses no write control instruction or response.).

Regarding claim 3, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the output control circuit has a bus management circuit that, when a preceding data write instruction and the output waiting instruction are output from the output circuit and a response to the preceding data write instruction is not received by the response receiving circuit and when a storage address of a subsequent data write instruction received by the instruction obtaining circuit is different from a storage address of the preceding data write instruction, selects the first path and causes the output circuit to output the subsequent data write instruction (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous data write instruction has been output and a not ready has not been received and, at col. 11, lines 22-30, asserting GNT#, which enables initiation of a new transaction, which discloses selecting the first path and outputting a subsequent data write instruction with a different address.).

Regarding claim 4, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the output control circuit…when a first data write instruction and the output waiting instruction are output from the output circuit and a response to the first data write instruction is not received by the response receiving circuit… (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous data write instruction has been output and a not ready has not been received.).
Rasmussen does not explicitly disclose that the aforementioned system has a merging circuit that…when storage addresses of a second data write instruction and a third data write instruction received by the instruction obtaining circuit match a storage address of the first data write instruction, merges the second data write instruction and the third data write instruction.
However, in the same field of endeavor (e.g., memory writes) Okawara discloses: 
a merging circuit that…when storage addresses of a second data write instruction and a third data write instruction received by the instruction obtaining circuit match a storage address of the first data write instruction, merges the second data write instruction and the third data write instruction (Okawara discloses, at ¶ [0032], ¶ [0042], and Figure 3, setting a stream wait flag based on an instruction and merging store instructions based on the flag and address of the instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Okawara’s write combining in order to improve performance by reducing the number of writes, which reduces power consumption. See Okawara, ¶ [0008].

Regarding claim 7, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
wherein the flag is changed after the triggered stop (Rasmussen discloses, at Figure 4-1, reasserting TRDY#, which discloses the data has been transmitted and the master is ready for the transmission of more data.).

Regarding claim 8, Rasmussen, as modified, discloses the elements of claim 1, as discussed above. Rasmussen also discloses:
when the output waiting instruction immediately precedes a first data write instruction, a destination address of the first data write instruction is registered in a memory (Rasmussen discloses, at col. 9, lines 1-10, when bus access is granted, storing the corresponding address on address lines, which discloses the address having been registered in memory.).

Regarding claim 9, Rasmussen discloses:
an information processing apparatus comprising: an arithmetic processing unit, an information processing circuit, and a memory coupled to the arithmetic processing unit, wherein the information processing circuit further comprises: an instruction obtaining circuit that sequentially obtains write control instructions including a data write instruction and an output waiting instruction that stops output of a subsequent instruction, wherein the output waiting instruction causes...the stop of the output of the subsequent instruction (Rasmussen discloses, at Figure 1, a system having a processor, which discloses an arithmetic processing unit and an information processing circuit and a memory. Rasmussen discloses, at col. 3, lines 10-29, a master graphics accelerator that generates (sequentially obtains) data transfers, i.e., data write instructions, and requests for data transfer, i.e. write control instructions. As disclosed at col. 4, lines10-15, the master generates waitstates, which discloses output waiting instructions.);
a first path and a second path having a lower transfer rate than that of the first path (Rasmussen discloses, at col. 2, line 64-col. 3, line 28, a system having an AGP interconnect, which discloses a first path, and a PCI bus, which discloses a second path having a lower transfer rate than the first path, where both paths are coupled to access, i.e., write and read to and from, system memory.);
an output circuit that sequentially outputs the write control instructions obtained by the instruction obtaining circuit to a memory via the first path or the second path (Rasmussen discloses, at col. 3, lines 18-28, an interface to the AGP and PCI interconnects.); 
a response receiving circuit that receives, from the memory, responses to the data write instructions output from the output circuit (Rasmussen discloses, at col. 4, lines 12-15, a signal (response) that indicates whether a target is ready to receive data, which discloses circuit to receive the signal.); and 
an output control circuit that selects one of the first path and the second path… and causes the output circuit to output the...data write instruction (Rasmussen discloses, at col. 3, lines 26-28, a memory controller that selects the AGP or PCI interconnect. As disclosed at col. 4, lines 1-5 and 10-19, memory transactions are based on memory addresses and involve transferring data (outputting the result).). 
Rasmussen does not explicitly disclose causing a flag to be set, determining whether to merge the data write instructions based on storage addresses of the data write instructions and the flag, and merging the data write instructions based on the determination.
However, in the same field of endeavor (e.g., memory writes) Okawara discloses: 
causing a flag to be set, determining whether to merge data write control instructions based on storage addresses of the data write instructions and the flag, and merging the data write instructions based on the determination (Okawara discloses, at ¶ [0032], ¶ [0042], and Figure 3, setting a stream wait flag based on an instruction and merging store instructions based on the flag and address of the instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Okawara’s write combining in order to improve performance by reducing the number of writes, which reduces power consumption. See Okawara, ¶ [0008].

Regarding claim 10, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the output control circuit selects the first path when there is no data write instruction that is output from the output circuit but a response to the output data write instruction is not received by the response receiving circuit (Rasmussen discloses, at col. 7, lines 4-6, processing an AGP request (first path) when the bus is available, which discloses no data write instruction or response.).

Regarding claim 11, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the output control circuit has a bus management circuit that, when a preceding data write instruction and the output waiting instruction are output from the output circuit and a response to the preceding data write instruction is not received by the response receiving circuit and when a storage address of a subsequent data write instruction received by the instruction obtaining circuit is different from a storage address of the preceding data write instruction, selects the first path and causes the output circuit to output the subsequent data write instruction (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous data write instruction has been output and a not ready has not been received and, at col. 11, lines 22-30, asserting GNT#, which enables initiation of a new transaction, which discloses selecting the first path and outputting a subsequent data write instruction with a different address.).

Regarding claim 12, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the output control circuit…when a first data write instruction and the output waiting instruction are output from the output circuit and a response to the first data write instruction is not received by the response receiving circuit… (Rasmussen discloses at col. 13, lines 1-4, deasserting WBF#, which indicates the previous data write instruction has been output and a not ready has not been received.).
Rasmussen does not explicitly disclose that the aforementioned system has a mixing circuit that…when storage addresses of a second data write instruction and a third data write instruction received by the instruction obtaining circuit match a storage address of the first data write instruction, merges the second data write instruction and the third data write instruction.
However, in the same field of endeavor (e.g., memory writes) Okawara discloses: 
a mixing circuit that…when storage addresses of a second data write instruction and a third data write instruction received by the instruction obtaining circuit match a storage address of the first data write instruction, merges the second data write instruction and the third data write instruction (Okawara discloses, at ¶ [0032], ¶ [0042], and Figure 3, setting a stream wait flag based on an instruction and merging store instructions based on the flag and address of the instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Okawara’s write combining in order to improve performance by reducing the number of writes, which reduces power consumption. See Okawara, ¶ [0008].

Regarding claim 15, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
wherein the flag is changed after the triggered stop (Rasmussen discloses, at Figure 4-1, reasserting TRDY#, which discloses the data has been transmitted and the master is ready for the transmission of more data.).

Regarding claim 16, Rasmussen, as modified, discloses the elements of claim 9, as discussed above. Rasmussen also discloses:
when the output waiting instruction immediately precedes a first data write instruction, a destination address of the first data write instruction is registered in a storage location (Rasmussen discloses, at col. 9, lines 1-10, when bus access is granted, storing the corresponding address on address lines, which discloses the address having been registered in memory.).

Regarding claim 17, Rasmussen discloses:
an information processing method performed by a circuit, the method comprising: sequentially obtaining write control instructions of a plurality of kinds including a data write instruction and an output waiting instruction that stops output of a subsequent instruction, wherein the output waiting instruction causes...the stop of the output of the subsequent instruction (Rasmussen discloses, at col. 3, lines 10-29, a master graphics accelerator that generates (sequentially obtains) data transfers, i.e., data write instructions, and requests for data transfer, i.e. write control instructions. As disclosed at col. 4, lines10-15, the master generates waitstates, which discloses output waiting instructions.); 
sequentially outputting, from an output circuit, the obtained write control instructions to a memory via a first path or a second path having a lower transfer rate than that of the first path (Rasmussen discloses, at col. 2, line 64-col. 3, line 28, a system having an AGP interconnect, which discloses a first path, and a PCI bus, which discloses a second path having a lower transfer rate than the first path, where both paths are coupled to access, i.e., write and read to and from, system memory. Rasmussen discloses, at col. 3, lines 18-28, an interface to the AGP and PCI interconnects.); 
receiving responses, from the memory, to the data write instructions output from the output circuit (Rasmussen discloses, at col. 4, lines 12-15, a signal (response) that indicates whether a target is ready to receive data, which discloses circuit to receive the signal.);; and 
selecting one of the first path and the second path...and causing the output unit circuit to output the...data write instruction (Rasmussen discloses, at col. 3, lines 26-28, a memory controller that selects the AGP or PCI interconnect. As disclosed at col. 4, lines 1-5 and 10-19, memory transactions are based on memory addresses and involve transferring data (outputting the result).). 
Rasmussen does not explicitly disclose causing a flag to be set, determining the necessity for mixing the data write instructions based on storage addresses of the data write instructions and the flag, and mixing the data write instructions.
However, in the same field of endeavor (e.g., memory writes) Okawara discloses: 
determining the necessity for merging the data write instructions based on the storage addresses of the data write instructions, merging the data write instructions when the necessity is determined (Okawara discloses, at ¶ [0032], ¶ [0042], and Figure 3, setting a stream wait flag based on an instruction and merging store instructions based on the flag and address of the instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Okawara’s write combining in order to improve performance by reducing the number of writes, which reduces power consumption. See Okawara, ¶ [0008].

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Okawara in view of US Publication No. 2012/0198214 by Gadre et al. (hereinafter referred to as “Gadre”). 
Regarding claim 5, Rasmussen, as modified, discloses the elements of claim 4, as discussed above. Rasmussen also discloses:
wherein, when the output waiting instruction exists between the second data write instruction and the third data write instruction (Rasmussen discloses, at col. 10, lines 2-3, inserting waitstates, which discloses doing so between data write instructions.). 
Rasmussen does not explicitly disclose the merging circuit deletes the output waiting instruction between the second data write instruction and the third data write instruction and merges the second data write instruction and the third data write instruction.
However, in the same field of endeavor (e.g., memory writes) Okawara discloses: 
the merging circuit…merges the second data write instruction and the third data write instruction (Okawara discloses, at ¶ [0032], ¶ [0042], and Figure 3, setting a stream wait flag based on an instruction and merging store instructions based on the flag and address of the instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Okawara’s write combining in order to improve performance by reducing the number of writes, which reduces power consumption. See Okawara, ¶ [0008].
Also in the same field of endeavor (e.g., memory operation) Gadre discloses: 
…deletes the output waiting instruction between the second data write instruction and the third data write instruction…. (Gadre discloses, at ¶ [0092], coalescing MEMBAR requests, which discloses deleting output waiting instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Gadre’s barrier coalescing in order to improve performance increasing instruction throughput. See Gadre, ¶ [0005].

Regarding claim 13, Rasmussen, as modified, discloses the elements of claim 12, as discussed above. Rasmussen also discloses:
wherein, when the output waiting instruction exists between the second data write instruction and the third data write instruction (Rasmussen discloses, at col. 10, lines 2-3, inserting waitstates, which discloses doing so between data write instructions.). 
Rasmussen does not explicitly disclose the merging circuit deletes the output waiting instruction between the second data write instruction and the third data write instruction and merges the second data write instruction and the third data write instruction.
However, in the same field of endeavor (e.g., memory writes) Okawara discloses: 
the merging circuit…merges the second data write instruction and the third data write instruction (Okawara discloses, at ¶ [0032], ¶ [0042], and Figure 3, setting a stream wait flag based on an instruction and merging store instructions based on the flag and address of the instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Okawara’s write combining in order to improve performance by reducing the number of writes, which reduces power consumption. See Okawara, ¶ [0008].
Also in the same field of endeavor (e.g., memory operation) Gadre discloses: 
…deletes the output waiting instruction between the second data write instruction and the third data write instruction…. (Gadre discloses, at ¶ [0092], coalescing MEMBAR requests, which discloses deleting output waiting instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen’s system to include Gadre’s barrier coalescing in order to improve performance increasing instruction throughput. See Gadre, ¶ [0005].

Response to Arguments
On page 8 of the response filed July 18, 2022 (“response”), the Applicant argues, “Claims 1-17 are rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement. By the foregoing amendments, the claims have been amended to better comply with the written description requirement.”
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Accordingly, the § 112 rejections are withdrawn.

On page 9 of the response the Applicant argues, “Rasmussen does not disclose that both the first and the second paths are for outputting the instructions to the same memory from the same instruction obtaining circuit. For this feature, Examiner relies on Royer. However, Royer discloses a circuitry inside a memory device 100, and the cited paths 111 and 122 are coupled between memory array 102 and transceivers 125 and 127 for data and control signals, which are not the "write control instructions" as claimed.”
Though fully considered, the Examiner respectfully disagrees. As these features are removed from the claims and Royer is no longer relied upon teaching the no longer present features, the Applicant’s arguments are moot.

On page 9 of the response the Applicant argues, “Rasmussen also does not disclose merging of data write instructions, and Examiner relies on Radhakrishnan for the merging. However, the "write-combining" operation in Radhakrishnan is "to combine smaller or partial writes (automatically) into larger burstable cache line writes" ([0006]), which is not a merge of "data write instructions" according to the address and the "flag" that is set by the "output waiting instruction including a data write instruction and an output waiting instruction" as claimed.”
Though fully considered, the Examiner respectfully disagrees. However, based on the Applicant’s amendments, the Examiner has updated the rejection to rely on Okawara, rather than Radhakrishnan, for features related to merging and the flag. Please see above for the new grounds of rejection. 

On page 10 of the response the Applicant argues the remaining claims are allowable for similar reasons.
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 8024522 by Favor discloses merging based on address.
US 20060095741 by Asher discloses merging (collapsing) stores in the same cache block address.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183